Exhibit 10.4

 

EMPLOYEE

 

STOCK OPTION

 

Granted by

 

AJS BANCORP, INC.

 

under the

 

AJS BANCORP, INC.

2014 EQUITY INCENTIVE PLAN

 

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2014 Equity Incentive Plan (the “Plan”)
of AJS Bancorp, Inc. (the “Company”) which are incorporated herein by reference
and made a part hereof, subject to the provisions of this Agreement.  A copy of
the Plan has been provided to each person granted a stock option pursuant to the
Plan.  The holder of this Option (the “Participant”) hereby accepts this Option,
subject to all the terms and provisions of the Plan and this Agreement, and
agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns. 
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.

 

1.                                  Name of Participant:

 

2.                                  Date of Grant:  May 28, 2014

 

3.                                Total number of shares of Company common
stock, $0.01 par value per share, that may be acquired pursuant to this Option:

 

                  (subject to adjustment pursuant to Section 10 hereof).  The
Option will be an Incentive Stock Option to the maximum extent permitted under
the tax laws, which means that up to $100,000 of Options that vest in any one
calendar year will be Incentive Stock Options (based on the exercise price of
the Option).  Notwithstanding the foregoing, the number Option awards granted to
the Participant under the Plan is subject to the limitation set forth in
Section 3.3(a) of the Plan.

 

Example:  A participant is granted 15,000 Options that vest in equal
installments of 3,000 Options per year over a 5 year period.  The exercise price
is $12.50, which is equal to the fair market value of the stock on the date of
grant.  Since $12.50 multiplied by 3,000 (the number of Options that vest each
year) is $36,600.00, all Options that vest each year will be Incentive Stock
Options.  Based on a $12.50 exercise price, the maximum number of Options that
can vest in any one year is 8,000 ($100,000 ÷ $12.50 = 8,000.00).

 

4.                                      Exercise price per share:     $

(subject to adjustment pursuant to Section 10 below)

 

5.                                    Expiration Date of Option:  May 27, 2024,
subject to earlier expiration in the event of Termination of Service.

 

--------------------------------------------------------------------------------


 

6.                                    Vesting Schedule.  Except as otherwise
provided in this Agreement, this Option first becomes exercisable, subject to
the Option’s expiration date, in accordance with the vesting schedule specified
herein, provided, however that that vesting rate shall not exceed 20% per year,
with the first installment vesting no earlier than one year after the date on
which stockholders of the Company approved the Plan (which occurred on May 21,
2014).

 

The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or May 28, 2015, and succeeding installments
on each anniversary thereafter, through May 28, 2019.  To the extent the Options
awarded to me are not equally divisible by “5,” any excess Options shall vest on
May 28, 2019.

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death or Disability or at the time of a Change in
Control).

 

7.                                  Exercise Procedure.  Delivery of Notice of
Exercise of Option.  This Option will be exercised in whole or in part by the
Participant’s delivery to the Company of written notice (the “Notice of Exercise
of Option” attached hereto as Exhibit A) setting forth the number of shares with
respect to which this Option is to be exercised, together with payment by cash
or other means acceptable to the Committee, including:

 

(i)                                      by tendering shares of Stock valued at
Fair Market Value (as defined in Section 8.1(s) of the Plan) as of the day of
exercise;

 

(ii)                                  by irrevocably authorizing a third party,
acceptable to the Committee, to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise;

 

(iii)                              by a “net settlement” of the Option, using a
portion of the shares obtained on exercise in payment of the Exercise Price of
the Option.

 

(iv)                              by personal, certified or cashier’s check;

 

(v)                                 by other property deemed acceptable by the
Committee; or

 

(vi)                              by any combination thereof.

 

Such Notice of Exercise of Option shall be delivered to the Company at the
following address:

 

AJS Bancorp, Inc.

14757 South Cicero Avenue

Midlothian, Illinois 60445

Attention:

 

2

--------------------------------------------------------------------------------


 

8.                                      Delivery of Shares.

 

8.1                             Delivery of Shares.  Delivery of shares of Stock
upon the exercise of this Option will comply with all applicable laws (including
the requirements of the Securities Act) and the applicable requirements of any
securities exchange or similar entity.

 

9.                                      Change in Control.

 

9.1                                At the time of a Change in Control, all
Options held by the Participant, whether or not exercisable at such time, will
become fully exercisable, subject to the expiration provisions otherwise
applicable to the Option.

 

9.2                              A “Change in Control” will be deemed to have
occurred as provided in Section 4.2 of the Plan.

 

10.                               Adjustment Provisions.

 

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 

11.                               Termination of Option and Accelerated Vesting.

 

This Option will terminate upon the expiration date, except as set forth in the
following provisions:

 

(i)                                      Death.  This Option will become
exercisable as to all shares subject to an outstanding Award, whether or not
then vested, in the event of the Participant’s Termination of Service by reason
of the Participant’s death.  This Option may thereafter be exercised by the
Participant’s legal representative or beneficiaries for a period of one year
from the date of death, subject to termination on the expiration date of this
Option, if earlier.

 

(ii)                                   Disability.  This Option will become
exercisable as to all shares subject to an outstanding Award, whether or not
then vested, in the event of the Participant’s Termination of Service by reason
of the Participant’s Disability. This Option may thereafter be exercised for a
period of one year from the date of such Termination of Service by reason of
Disability, subject to termination on the Option’s expiration date, if earlier.

 

(iii)                                Retirement.  If the Participant’s Service
terminates due to Retirement (as defined in Section 8.1(dd) of the Plan, this
Option may thereafter be exercised, to the extent it was vested at the time of
such termination, for the remaining term of the Option.  All unvested Options
will be forfeited.

 

(iv)                               Termination for Cause.  If the Participant’s
Service has been terminated for Cause, all Options that have not been exercised
will expire and be forfeited.

 

(v)                                  Other Termination.  If the Participant’s
Service terminates for any reason other than due to death, Disability, or Cause,
this Option may thereafter be

 

3

--------------------------------------------------------------------------------


 

exercised, to the extent it was vested at the time of such termination, for a
period of three months following termination, subject to termination on the
Option’s expiration date, if earlier.  All unvested Options will be forfeited.

 

(vi)                               Incentive Option Treatment.  The Incentive
Stock Options granted hereunder are subject to the requirements of Section 421
of the Internal Revenue Code.  No Option will be eligible for treatment as an
Incentive Stock Option in the event such Option is exercised more than three
months following Termination of Service (except in the case of Termination of
Service due to Disability).  In order to obtain Incentive Stock Option treatment
for Options exercised by heirs or devisees of the Participant, the Participant’s
death must have occurred while the Participant was employed or within three
months of Termination of Service.

 

12.                               Miscellaneous.

 

12.1                   No Option will confer upon the Participant any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

 

12.2                   This Agreement may not be amended or otherwise modified
unless evidenced in writing and signed by the Company and the Participant.

 

12.3                       Except as otherwise provided by the
Committee, Incentive Stock Options under the Plan are not transferable except
(1) as designated by the Participant by will or by the laws of descent and
distribution, (2) to a trust established by the Participant, or (3) between
spouses incident to a divorce or pursuant to a domestic relations order,
provided, however, that in the case of a transfer described under (3), the
Option will not qualify as an Incentive Stock Option as of the day of such
transfer.

 

12.4                       This Option will be governed by and construed in
accordance with the laws of the State of Illinois.

 

12.5                       The granting of this Option does not confer upon the
Participant any right to be retained in the employ of the Company or any
subsidiary.

 

12.6                       An Option that is exercised as an Incentive Stock
Option is not subject to ordinary income taxes so long as it is held for the
requisite holding period, e.g., two (2) years from the date of grant of the
Option and one (1) year from the date of exercise, whichever is later.  A
Non-Qualified Stock Option will be subject to income tax withholding at the time
of exercise.  Upon the exercise of a Non-Statutory Stock Option, the Participant
shall have the right to direct the Company to satisfy the minimum required
federal, state and local tax withholding by reducing the number of shares of
Stock subject to the Non-Qualified Stock Option (without issuance of such shares
of Stock to the Stock Option holder) by a number equal to the quotient of
(a) the total minimum amount of required tax withholding divided by (b) the
excess of the Fair Market Value of a share of Stock on the exercise date over
the Exercise Price per share of Stock.

 

4

--------------------------------------------------------------------------------


 

12.7                       This Option is subject to the regulatory requirements
set forth in Section 7.19 of the Plan.

 

[Signature Page to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

 

 

AJS BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2014 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2014 Equity Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE OF OPTION
(BY EMPLOYEE)

 

I hereby exercise the stock option (the “Option”) granted to me by AJS
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the AJS
Bancorp, Inc. 2014 Equity Incentive Plan (the “Plan”) referred to therein, and
notify you of my desire to purchase                                      shares
of common stock of the Company (“Common Stock”) for a purchase price of
$               per share.

 

I wish to pay the purchase price by (check one or more, as applicable):

[Any payment to be delivered must accompany this Notice of Exercise of Option]

 

o                                    Cash or personal, certified or cashier’s
check in the sum of $              , in full/partial payment of the purchase
price.

 

o                                    Stock of the Company with a fair market
value of $             in full/partial payment of the purchase price.*

 

o                                    A “net settlement” of the Option whereby I
direct the Company to withhold a sufficient number of shares to satisfy the
purchase price.

 

o                                    A check (personal, certified or cashier’s)
in the sum of $               and stock of the Company with a fair market value
of $            , in full payment of the purchase price.*

 

o                                    Please sell              shares from my
Option shares through my broker in full/partial payment of the purchase price. 
If my broker requires additional forms in order to consummate this “broker
cashless exercise,” I have included them with this election.

 

I understand that after this exercise,                          shares of Common
Stock remain subject to the Option, subject to all terms and provisions set
forth in the Agreement and the Plan.

 

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

o                                    investment

o                                    resale or distribution

 

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

Date:                         ,           .

 

 

Participant’s signature

 

--------------------------------------------------------------------------------

*                                         If I elect to exercise by exchanging
shares I already own, I will constructively return shares that I already own to
purchase the new option shares.  If my shares are in certificate form, I must
attach a separate statement indicating the certificate number of the shares I am
treating as having been exchanged.  If the shares are held in “street name” by a
registered broker, I must provide the Company with a notarized statement
attesting to the number of shares owned that will be treated as having been
exchanged.  I will keep the shares that I already own and treat them as if they
are shares acquired by the option exercise.  In addition, I will receive
additional shares equal to the difference between the shares I constructively
exchange and the total new option shares that I acquire.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT OF RECEIPT OF SHARES

 

I hereby acknowledge the delivery to me by AJS Bancorp, Inc. (the “Company”) or
its affiliate on                                                           , of
stock certificates for                                          shares of common
stock of the Company purchased by me pursuant to the terms and conditions of the
Stock Option Agreement and the AJS Bancorp, Inc. 2014 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on                                         .

 

 

Date:

 

 

 

 

Participant’s signature

 

8

--------------------------------------------------------------------------------